                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

JKD HOLDINGS,                                    )
          Plaintiff,                             )
vs.                                              )   No. 3:21-CV-0276-D
                                                 )
NARASH PRAJAPATI, et al.,                        )
         Defendants.                             )

                                             ORDER

       After reviewing all relevant matters of record in this case, including the findings, conclu-

sions, and recommendation of the United States Magistrate Judge, in accordance with 28 U.S.C. §

636(b)(1), the court is of the opinion that the findings and conclusions of the magistrate judge are

correct, and they are adopted as the findings and conclusions of the court. This action will be

dismissed without prejudice by separate judgment.

       SO ORDERED.

       June 23, 2021.



                                              _________________________________
                                              SIDNEY A. FITZWATER
                                              SENIOR JUDGE
